DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention without traverse (claims 1-15) in the reply filed on August 2nd, 2022 is acknowledged. 
Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2nd, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “composition dispenser assembly”, see para. 0022 and para. 28, and “length-a adjustment element”, see para. 0023”.  For examination purposes, the claim will be interpreted by the length-adjustment element comprises twist top and threaded insert. Examiner suggest amending paragraph 23 to remove references to element 20 or clarification is required to overcome this issue.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both “protrusion length”, see para. 02, and “rim”, see para. 028 and 030. For examination purposes, the claim will be interpreted by rim or edge. Examiner suggests amending paragraph 23 to remove references to element 38, or clarification is required to overcome this issue.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seal 49” disclosed in para. 0028 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For examination purposes, the claim will be interpreted by seal or gasket. Examiner suggests amending Fig. 5 to add seal 49, or clarification is required to overcome this issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 should read “The composition dispenser of claim 1 [,] comprising” or clarification is required. 
Claim 13 should read “length-adjust element; and” or clarification is required.
Claim 15 line 4 should read “wherein the bristle [protrusion] unit is received within”  or clarification is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the “the length-adjustment element” recited in claims 1, 9, 11, and 13 which lacks sufficient structure, material, or acts for performing the claimed function. For examination purposes, the office interprets the length-adjustment element by a twist top and threaded insert or its equivalent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 3 and claim 13 line 3, the term “appointed for” renders the claim indefinite because the meaning of the term is unclear. For examination purposes, Examiner suggest to change it to “ configured for” or appropriate correction is required.
Claim 3 line 2-3, the term “located the twist top lock the twist top into place at a select exposed protrusion length of the protrusion elements” renders the claim indefinite. It is unclear of the relationship between the protrusion unit and one or more divet. For examination purposes, the claim is interpreted as “wherein the protrusion unit includes one or more small bumps or ridge operable to engage with one or more divet located in the twist top” or clarification is required to overcome this issue.
Claim 12 line 1-2, the term “the protrusion unit does not move upward and downward perpendicular to the rotation plane but rotates along the rotational plane” render the claims indefinite. It is unclear how the protrusion unit does not move up or down but rotate along the rotational plane, because it appears from the disclosed structure that the user rotates the length-adjustment (21 & 40) up and down in order to move the protrusion unit up/ down to adjust the length of the protruding elements. It is also unclear how the protrusion unit does not move up and down since the protrusion unit is snapped into the threaded insert (40). For examination purposes, the claim is interpreted as “the protrusion unit fits inside the length adjustment unit” or appropriate correction is required. 
Claims 2, 4-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim Myungja (KR200289112Y1, hereinafter “Kim”, and corresponding machine translation).
Regarding claim 1, Kim discloses a composition dispenser (Fig. 1-5), comprising: a protrusion unit (annotated Fig. 2) including one or more protrusion elements (12) and at least one dispensing orifices (22) configured for fluidic communication with a formulation reservoir (abstract and annotated Fig. 2. The Examiner notes that the reservoir is capable to feed the protrusion element with cosmetic material from the reservoir); the protrusion unit operably coupled (annotated Fig. 2. The Examiner notes that the protrusion unit is capable to functionally attach to the length-adjustment unit) to a length-adjustment element (Fig. 1 and Fig. 3) configured to adjust an exposed protrusion length of the protrusion elements along a direction perpendicular to a rotation plane of the length-adjust element (the Examiner notes that the length adjust-adjustment unit comprises the twist top cover 30 and the threaded portion 52. The length adjust-adjustment unit is capable to rotate, adjust and exposed the protrusion unit. See translated para. 28 and Fig. 2-3).

    PNG
    media_image1.png
    643
    775
    media_image1.png
    Greyscale

Regarding claim 5, Kim discloses the invention of claim 1. Kim further discloses the one or more protrusion elements (annotated Fig. 2) comprise a plurality of bristles (12, Figs. 1-3).
Regarding claim 8, Kim discloses the invention of claim 1. Kim further discloses the one or more protrusion elements (annotated Fig. 2) are bristles (12).
Regarding claim 9, Kim discloses the invention of claim 1. Kim further discloses a gasket or seal (40, translation paragraph 23) coupled between the protrusion unit and the length-adjustment element (annotated Fig. 2).  
Regarding claim 10, Kim discloses the invention of claim 1. Kim further discloses the protrusion length is of sufficient length to separate hair strands and deposit a hair treatment formulation for achieving hair coloration and / or lightening (the Examiner notes that the bristles 12 have a sufficient length as shown in Fig. 2, and it is capable to separate hair strands and deposit hair treatment).   
Regarding claim 11, Kim discloses the invention of claim 1. Kim further discloses the protrusion unit (annotated Fig. 2) rotates along the rotation plane as the length-adjustment element (annotated Fig.2) rotates along the rotational plane (Figs. 1-3, Translated para. 28, the Examiner notes that the protrusion unit is capable to rotate as the length adjustment rotates during the full opening or closing of the device) and moves upward and downward perpendicular to the rotation plane to adjust the exposed protrusion length (Fig. 1, the Examiner notes that the rotational movement upward and downward of the length-adjustment unit is capable to adjust the exposed length of the bristle 12). 
Regarding claim 12, Kim discloses the invention of claim 11. Kim further discloses the protrusion unit fits inside the length adjustment unit (Fig.1).
 Regarding claim 13, Kim disclose a composition dispenser kit (Translation paragraph 14, Examiner notes that it is well known in the art for such hair applicator to be capable to be used as a kit for dispensing a composition for hair dyeing) comprising: a bristle unit (annotated Fig. 2) including one or more bristle elements (12) and at least one dispensing orifices (22) configured for fluidic communication with a formulation reservoir (Abstract and Fig. 2. The Examiner notes that the reservoir is capable to feed the protrusion element with cosmetic material from the reservoir); the bristle unit (annotated Fig. 2) operably coupled to a length-adjustment element (Fig. 3. The Examiner notes that the bristle unit is capable to functionally attach to a length-adjustment unit) configured to adjust an exposed bristle length along a direction perpendicular to a rotation plane of the length-adjust element (the Examiner notes that the length adjust-adjustment unit comprises the twist top cover 30 and the threaded portion 52. The length adjust-adjustment unit is capable to rotate, adjust and exposed bristle unit); one or more formulation reservoir (annotated Fig. 2, para. 0014). 

    PNG
    media_image2.png
    643
    775
    media_image2.png
    Greyscale

Regarding claim 14, Kim discloses the invention of claim 13. Kim further discloses the formulation reservoir comprises a hair coloring or lightening formulation (para. 0014).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Perl et al (US 20190313766 A1, hereinafter “Perl”).
Regarding claim 2. Kim discloses the invention of claim 1.  Kim further discloses the length-adjustment element (annotated Fig. 3) comprises a twist top (annotated Fig. 3) and an outer threaded insert (annotated Fig. 3 and para. 28) comprising a top flange (annotated Fig. 3) having a central opening (annotated Fig. 3) and an outer threaded surface(annotated Fig. 3), wherein the protrusion unit is received within the threaded insert (annotated Fig. 3).  Kim does not explicitly disclose an inner threaded surface of the threaded insert.

    PNG
    media_image3.png
    912
    847
    media_image3.png
    Greyscale

Perl teaches a similar cosmetic system (abstract) with a threaded insert (Fig.5, 516) having an outer threaded surface (Fig.5, 522) and an inner threaded surface (Fig.5, 518) so to provide secure attachment between the mating components of the applicator (¶0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the inner surface of the threaded insert of Kim’s device and add an inner threaded surface as taught by Perl to provide secure attachments and prevent unwanted interference between components (¶0042).  
Regarding claim 15. Kim discloses the invention of claim 13. Kim further discloses the length-adjustment element (annotated Fig. 2) comprises a twist top (annotated Fig 2) including a collar (annotated Fig 2) extending toward a top central opening (annotated Fig. 2) forming a cavity (cavity inside the twist top), and an outer threaded insert (annotated Fig. 3 and para. 0028) comprising a top flange (annotated Fig. 2) having a central opening (annotated Fig. 2) and an outer threaded surface (annotated Fig. 2) , wherein the protrusion unit (annotated Fig.2) is received within the top flange of the threaded insert (Fig. 3). Kim is silent to an inner threaded surface of the threaded insert.
Perl teaches a similar cosmetic system (abstract) with a threaded insert (Fig.5, 516) having an outer threaded surface (Fig.5, 522) and an inner threaded surface (Fig.5, 518) to provide secure attachment between the mating components of the applicator (¶0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the inner surface of the threaded insert of Kim’s device and add an inner threaded surface as taught by Perl to provide secure attachments and prevent unwanted interference between components (¶0042).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Perl as applied to claim 2 above, and further in view of Oder (US 6505986 B1), hereinafter “Oder”.
Regarding claim 3, Kim and Perl disclose the invention of claim 2. Kim is silent to the protrusion unit includes one or more small bumps or ridges operable to engage with one or more divets located in the top twist.
Oder teaches a similar applicator system (Fig. 1-9) wherein a protrusion unit (116) includes one or more small bumps or ridges (Fig. 12, 134) operable to engage with one or more divet (22) located in the top twist (12) (cl. 9 lines 1-14, the Examiner notes that 134 is capable to engage with element 22) so that as the housing 116 is progressively screwed on, the outlet 88 of the spout 72 enters the guide be 126. Finally, the lug means 134 can along the ramps 22  of the lug means 18 and then snap into the gaps 20 of the lug means 18 (cl. 9 lines 1-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the attachment between the protrusion unit and the twist top disclosed by Kim and Perl by adding bumps and divets as taught by Oder to provide an additional snap fit means of attachment to secure the applicator  firmly during  travel or outdoor activities. 
Regarding claim 4, Kim and Perl disclose the invention of claim 3. Kim is silent to a visual descriptor is provided local to the twist top indicating the exposed protrusion length of the protrusion elements.
Oder teaches a similar applicator system (Fig. 1-9) with a twist top (Fig. 1, 12) with a visual descriptor (cl 6 line 41-44, translucent material) and possible to visually check whether or not mixing has been completed (cl 6 line 41-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to specify that the material of the length- adjustment element disclosed by Kim and Perl is translucent as taught by Oder to visually be able to see through to check for damage or malfunction of the protrusion unit, or to check for blending of the cosmetic material with the protrusion unit prior use (cl 6 line 41-44). 

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oder.
Regarding claim 6 and 7, Kim discloses the invention of claim 1. Kim is silent to the one or more protrusion elements comprise a cellular, centered or porous material; the one or more protrusion elements are removable. 
Oder teaches a similar applicator system (Fig. 1, 7 and 8) with one or more removable protrusion elements (106, Fig.7, and 8 and cl. 8 lines 23-27) comprises a porous material (cl 8 lines 25—34, foam or sponge material of pad 108) so that the surface applicator 106 may include a pad 108 of foam or sponge material having a resiliently compressible porous structure. Such a structure not only has a plurality of outlets, but allows hair colouring composition emerging from the outlet 88 to pass through the pad 108 and by careful manipulation be evenly spread along the hairline (cl 8 line 25—34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to replace the one or more protrusion elements disclosed by Kim with the one or more of the removable protrusion elements as taught by Oder to provide an alternative hair treatment head or attachment to apply different hair products evenly through the compressible porous structure (cl 8 line 25—34), and to allow replacing the protrusion elements after use or after being damaged.


Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772                                                                                                                                                                                                         

/AMY R SIPP/Primary Examiner, Art Unit 3775